Case 1:11-cr-00102-LAK Document 224 Filed 08/05/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ew ee ee ee ee ne ee ee ee ee eee x
UNITED STATES OF AMERICA,
-against- 11-cr-0102 (LAB)

[14-cv-8653 (LAK}}
[20-cv-2330 (LAK)}

VIKRAM DATTA,

Defendant.
Bee a ee ee ee ee eee ee eee ee eee ee ee eee x

Lrwis A. KAPLAN, District Judge.

Defendant Datta has filed a purported motion to clarify sentencing documents and a
forfeiture order imposed on January 20, 2012, to have the Court provide him with a copy of an alleged order
for his release from prison on July 21, 2020 under the First Step Act, and sentencing computation data that
he claims to have seen and copied around September 2016. He has filed the motion in this criminal case
as well as two closed efforts to obtain relief from his conviction pursuant to 28 U.S.C. § 2255.

As an initial matter, computation of release dates and the like are matters that, in the first
instance, are within the domain of the Bureau of Prisons (the “BOP”), not the Court. In any case, the Court
has no idea what “sentencing computation data” defendant claims to have seen nearly five years ago or,
indeed, any other such data.

Second, if, as apparently is the case, defendant was released from prison on or about July
21, 2020, it was not pursuant to any order of this Court or of which this Court has any record. It notes also
that the BOP has authority in some cases to release elderly prisoners or transfer prisoners to home
confinement without obtaining any court order.

Finally, defendant may communicate with the Clerk of Court and request copies of

whatever sentencing and forfeiture documents he wishes that may be publicly available, assuming he pays
any required fees.

The motion is denied. The Clerk is requested to terminate it on all three docket sheets.

SO ORDERED. LO

a
Dated: August 5, 2021 / -
j
lin. :

Lewis AéKaplan)
United States District Julige

  

 
